Title: From John Adams to Thomas Jefferson, 15 September 1813
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Quincy Septr. 15. 1813

My last Sheet, would not admit an Observation that was material to my design.
Dr Price was “inclined to think” that infinite Wisdom and Goodness, could not permit infinite Power, to be inactive, from Eternity: but that, an infinite and eternal Universe, must have necessarily flowed from these Attributes.
Plato’s System was “Αγαθος” was eternal, Self existent &c. His Ideas, his Word, his Reason, his Wisdom, his Goodness, or in one Word, his “Logos,” was omnipotent and produced the Universe from all Eternity.
Now! As far as You and I can understand Hersey Price and Plato, are they not of one Theory? Of one Mind? What is the difference? I own, an eternal Solitude of a Self existent Being infinitely wise, powerful and good, is to me, altogether incomprehensible, and incredible. I could as Soon believe the Athanasian Creed.
You will ask me “What conclusion, I draw from all this?’ I answer, I drop into myself, and acknowledge myself to be a Fool. No Mind, but one, can See through the immeasurable System. It would be Presumption and Impiety in me to dogmatize, on Such Subjects. My duties, in my little infinitessimal Circle I can understand and feel. The Duties of a Son, a Brother, a Father, a Neighbour; a Citizen, I can See and feel: But I trust the Ruler with his Skies.
Si quid novisti rectius, istis
Candidus imperti, Si non, his Utere mecum.
This World is a mixture of the Sublime and the beautiful, the base and contemptible, the whimsical and ridiculous, (according to our narrow Sense; and triffling Feelings). It is a Riddle and an Enigma. You need not be Surprised then, if I should descend from these Heights, to an egregious Trifle. But, first let me Say. I asked you in a former Letter, how far advanced We were in the Science of Aristocracy, Since Theognis’s Stalions Jacks and Rams. Have not Chancellor Livingston and Mayor General Humphreys introduced an hereditary Aristocracy of Merino Sheep? How Shall We get rid of this Aristocracy? It is intailed upon Us forever. And an Aristocracy of Land Jobbers and Stock jobbers, is equally and irremediably entailed upon Us, to endless generations.
Now for the odd; the whimsical; the frivolous. I had Scarcely Sealed my last Letter to you, upon Theognis’s doctrine of well born, Stallions, Jacks and Rams; when they brought me from the Post Office a Packett, without Post Mark, without Letter, without name date or place. Nicely Sealed, was a printed Copy of Eighty or Ninety Pages in large full Octavo, intitled
Section first
Aristocracy. I gravely composed my visible Muscles and read it through. It is, from beginning to End an Attack upon me by name for the doctrines of Aristocracy in my 3 Volumes of “Defence” &c. The Conclusion of the whole is that an Aristocracy of Bank Paper, is as bad as the Nobility of France or England. I most assuredly will not controvert this point, with this man. Who he is, I cannot conjecture. The Honourable John Taylor of Virginia, of all men living or dead first occurred to me.
Is it Oberon? Is it queen Mab, that reigns and Sports with Us little Beings? I thought my Books as well as myself were forgotten. But behold! I am to become a great Man in my expiring moments. Theognis and Plato, and Hersey, and Price and Jefferson and I, must go down to Posterity together; and I know not, upon the whole, where to wish for better company. I wish to add Vanderkemp, who has been here to See me after an interruption of 24 Years. I could and ought to add many others but the Catalogue would be too long.
I am, as ever, 
John Adams
P. S. Why is Plato associated with Theognis &c? Because no Man ever Expressed so much terror of the Power of Birth. His Genius could invent no remedy or precaution against it, but a Community of Wives; a confusion of Families, a total extinction of all Relations of Father, Son and Brother. Did the French Revolutionists contrive much better, against the influence of Birth.?

